           Case 1:21-cv-00068-RAL Document 43 Filed 09/13/21 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

EDWARD MAJOR,                                      )
                                                   )
        Plaintiff                                  )        Case No. 1:21-cv-00068 (Erie)
                                                   )
vs.                                                )
                                                   )        HON. RICHARD A. LANZILLO
DR. HALLIGAN, ET. AL.,                             )        UNITED STATES MAGISTRATE JUDGE
                                                   )
        Defendants                                 )
                                                   )        ORDER CONCERNING ECF NO. 42
                                                   )
                                                   )

        Plaintiff Edward Major (“Plaintiff”) has filed a document which has been docketed as a

“Proposed Supplement.” ECF No. 42. The Court construes this filing as a motion to supplement

Plaintiff’s original pleading. So construed, the motion is DENIED. Upon review, it appears that

Plaintiff is seeking to supplement his original Complaint to add a new claim against defendants not

named in Plaintiff’s operative pleading. Specifically, Plaintiff alleges First Amendment retaliation

based on conduct which occurred after he initiated this civil action. He states, for example, that

                 Almost immediately after I (Plaintiff Edward Major) filed and started
                 receiving legal mail concerning my civil complaints from Deputy
                 Attorney General Mrs. Amanda Scarpo … staff members began
                 harassing and retaliatory treatments toward me for my filing.

Id. p. 1. He later indicates that these retaliatory actions all took place “after I filed this civil suit

action against Defendants from this prison.” Id., p. 2. To the extent that Plaintiff believes he has

been subjected to constitutional violations which have occurred since the filing of his Complaint, he

should follow the Department of Corrections’ administrative grievance policy and/or file a new

lawsuit along with a new motion for leave to proceed in forma pauperis. Plaintiff cannot




                                                       1
           Case 1:21-cv-00068-RAL Document 43 Filed 09/13/21 Page 2 of 2




supplement his existing Complaint with new allegations that occurred after he filed his case. See, e.g.,

Sides v. Wetzel, 2021 WL 3810247, at *1 (W.D. Pa. Aug. 26, 2021). 1

         Ordered and entered this 13th day of September, 2021.




                                                                         ______________________________
                                                                         HON. RICHARD A. LANZILLO
                                                                         United States Magistrate Judge




1A copy of the Court’s recent opinion Sides v. Wetzel, 2021 WL 3810247 (W.D. Pa. Aug. 26, 2021) is being mailed to the
Plaintiff together with a copy of this Order as a courtesy.

                                                          2
